USCA4 Appeal: 22-6506      Doc: 5        Filed: 12/05/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6506


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TITUS LEE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:19-cr-00036-HEH-EWH-1)


        Submitted: November 29, 2022                                 Decided: December 5, 2022


        Before WYNN, HARRIS, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Titus Lee, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6506      Doc: 5        Filed: 12/05/2022     Pg: 2 of 2




        PER CURIAM:

              Titus Lee appeals the district court’s order denying his motion for compassionate

        release. We have reviewed the record and find no reversible error. Accordingly, we affirm

        for the reasons stated by the district court. United States v. Lee, No. 3:19-cr-00036-HEH-

        EWH-1 (E.D. Va. Apr. 11, 2022). We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2